 



Exhibit 10.47

May 20, 2005

HAND DELIVERED

John Roberts
1617 Belburn Drive
Belmont, CA 94002

Re: Separation Agreement and General Release

Dear John:

               This letter, upon your signature, will constitute the agreement
(hereafter “Agreement”) between you and RedEnvelope, Inc. (“Company”) on the
terms of your separation from employment with the Company.

               1. Your employment with the Company will end effective at the
close of business on Wednesday, June 1, 2005 (“Separation Date”). Accordingly,
as of that date, you will no longer represent to anyone that you are still an
employee of the Company and will not say or do anything purporting to bind the
Company.

               2. On the Separation Date you will receive your final paycheck,
including all salary and other compensation due through June 1, 2005 and a check
for your accrued but unused PTO and Float Time.

               3. You represent that you will have returned to the Company all
Company property that was in your possession as of the Separation Date,
including, without limitation, personal computer(s), keys, pager, cellular
phone, phone card, credit card, electronic organizer, fax modem, printer,
documents, files, records, data, confidential or proprietary information.

               4. In consideration for your promises and covenants in this
Agreement, the Company will pay you an amount of $50,000.00, equal to three
months salary, less applicable tax withholding and all other required or
authorized payroll deductions (“Severance Amount”) in bi-weekly installments.
Any tax obligations, if any, which may arise out of this payment are your sole
responsibility and you agree to indemnify and defend the Company from and
against any and all taxes, interest, penalties, claims or other liabilities of
any kind arising from or related to the payment. You acknowledge and agree that
you are not otherwise entitled to the Severance Amount being paid to you under
this Agreement.

               5. As of the Separation Date you will no longer be eligible to
participate in any of the Company’s benefits or compensation plans, except as
provided by law, under the terms of the applicable plans, or as provided in this
paragraph. Your existing coverage under the Company’s group health insurance
plan (and, if applicable, the existing group health coverage of your eligible
dependents) will terminate on June 30, 2005. The Company will cover your COBRA
costs for four (4) months. Attached is information regarding your rights to
elect continuation of this health insurance coverage, at your own expense, under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided
you make a timely election to do so. Nothing in this Agreement will impair any
rights you may have to elect continued health insurance coverage under COBRA.

               6. All vesting of any existing grants to you of Company stock
options will cease as of

 



--------------------------------------------------------------------------------



 



John Roberts
May 20, 2005
Page 2

the Separation Date. Any rights you may have to exercise any Company stock
options that have vested as of the Separation Date, and the time periods and
procedures for such exercise, are governed by the terms of: (1) any existing
Notice of Stock Option Grants and Stock Option Agreements, signed by both you
and the Company (collectively “Stock Agreements”); and (2) the Company’s 1999
Stock Plan (“Stock Plan”). Nothing in this Separation Agreement will affect any
existing, vested rights you may have under the Stock Agreements or Stock Plan.
All vested shares not exercised by the end of the period specified in your Stock
Agreements will be forfeited. All unvested shares will expire as of your
Separation Date.

               7. Except as otherwise provided in this Agreement, on behalf of
yourself and your representatives, agents, heirs and assigns, you waive,
release, discharge and promise never to assert any and all claims, liabilities
or obligations of every kind and nature, whether known or unknown, suspected or
unsuspected, claimed or unclaimed, that you ever had, now have or might have as
of the date you sign this Agreement against the Company and/or any of its past
or present officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, representatives, attorneys, fiduciaries, predecessors, successors,
agents or assigns (collectively “Released Parties”). The released claims
include, without limitation, any claims arising from or related in any way to
your hiring, employment, compensation or separation from employment with the
Company, any Company benefits or benefit plans, and/or the execution of this
Agreement. The released claims also specifically include, without limitation,
any claims arising under any federal, state and local statutory or common law,
such as Title VII of the Civil Rights Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, the California Family Rights Act,
the Americans With Disabilities Act, the Employee Retirement Income Security
Act, the Fair Labor Standards Act, the California Labor Code (including section
132a claims), the California Government Code (all as amended), the law of
contract and tort, and any claim for recovery of costs and/or attorney’s fees.
The released claims will not include any claims for state unemployment
insurance, disability or workers’ compensation benefits.

               8. You also waive, release, discharge and promise never to assert
any and all claims against any of the Released Parties, even if you do not now
know or believe that you have any such claims. You therefore expressly waive the
protection of California Civil Code section 1542, which provides that:

A general release does not extend the claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor.

               In short, you agree that you will not initiate any lawsuits,
administrative proceedings or legal actions of any kind against the Company or
any of the other Released Parties, except to enforce any provision of this
Agreement, and will not accept the benefits of any lawsuits or claims of any
kind brought on your behalf against the Company or any of the other Released
Parties, except to enforce any provision of this Agreement.

               9. Unless required by court order, you will keep the terms of
this Agreement strictly confidential and will not disclose to anyone, without
the prior written permission of the Chief Executive Officer of the Company, any
information regarding the terms of this Agreement, the benefits provided to you
under it, or the fact that a payment was made to you; provided, however, that
you may disclose this information to your spouse or domestic partner, and to
your attorneys, accountants or other professional advisors as necessary for them
to render professional services to you. Before making any disclosure to

 



--------------------------------------------------------------------------------



 



John Roberts
May 20, 2005
Page 3

any person(s) permitted under this paragraph you will advise such person(s) of
this confidentiality provision and require them to comply with it to the same
extent as you must.

               10. All applicable terms of the Confidential Information and
Assignment Agreement that you signed with the Company on March 10, 2003
(“Confidentiality Agreement”) will remain in full force and effect. A copy of
the Confidentiality Agreement is attached hereto as Exhibit A and incorporated
herein by reference.

               11. You acknowledge and agree that, pursuant to the Older Workers
Benefit Protection Act of 1990 (“OWBPA”), you have been provided with the
following information:

               (a) You have up to 21 days within which to consider this
Agreement and Release before executing it and returning the executed original to
me, although you may sign and return it at any time within this 21-day period;

               (b) You are, through this Agreement and Release, knowingly and
voluntarily waiving, releasing and discharging the Company from any and all
claims of any kind that you have or may have against the Company, its
subsidiaries, parents, predecessors, affiliates and related entities as of the
Effective Date, including without limitation, any claims arising under the Age
Discrimination in Employment Act of 1967 (as amended);

               (c) You are not waiving any rights or claims that may arise after
the date this Agreement and Release becomes effective;

               (d) You have been advised and/or hereby are advised in writing to
carefully consider the terms of this Agreement and Release and to consult with
an attorney of your choice before executing this Agreement and Release; and

               (e) You will have seven days after you execute this Agreement and
Release to revoke it in writing by delivering written notice of revocation to me
at 149 New Montgomery, San Francisco, California 94105. If you do not revoke it,
the Agreement and Release will become effective on the eighth day after you sign
it (the “Effective Date”). If you choose to revoke your acceptance of the
Agreement and Release, you will not receive any benefits under this Agreement
and Release.

               12. Except as specified below, to the fullest extent allowed by
law, any and all disputes, claims or controversies of any kind arising out of or
related in any way to the interpretation or enforcement of this Agreement, or
any other matter (including any statutory or common law claims against the
Company or any of the other Released Parties) shall be fully and finally
resolved through binding arbitration, before a neutral arbitrator, in San
Francisco, California, in accordance with the then existing national rules of
the American Arbitration Association for the resolution of employment disputes,
as modified in any respect necessary to comply with the requirements of
California law for enforcement of arbitration agreements regarding such
disputes. You and the Company therefore specifically waive any right to a jury
trial on any such disputes, claims or controversies. The prevailing party in any
arbitration shall be entitled to an award of its costs and reasonable attorneys
fees, in addition to any other relief to which it is entitled. This arbitration
provision shall not apply to any claims for injunctive or other similar

 



--------------------------------------------------------------------------------



 



John Roberts
May 20, 2005
Page 4

equitable relief.

               13. This Agreement will in all respects be interpreted, enforced
and governed under the laws of the State of California, without regard to the
conflicts of laws rules thereof. In interpreting the language of this Separation
Agreement, both parties shall be treated as having drafted the Agreement after
meaningful negotiations. If any provision of this Agreement is held to be
invalid, void or unenforceable, the remaining provisions shall remain in full
force and effect to the fullest extent permitted by law. This Agreement will
inure to the benefit of and be binding upon the heirs, representatives,
successors and assigns of each of the parties

               14 This Agreement (including any exhibits) constitutes the entire
agreement between the parties as to matters discussed herein and supersedes any
prior or contemporaneous negotiations, representations, promises, agreements,
and/or understandings of the parties with respect to such matters, whether
written or oral. The parties acknowledge that they have not relied on any
promise, representation or warranty, expressed or implied, not contained in this
Agreement. This Agreement may only be modified, or any specific requirements
waived, in a writing signed by you and the Chief Executive Officer of the
Company.

To accept the Agreement, please date and sign this letter and return it to me.

The Company wishes you success in your future endeavors.

     
 
  RedEnvelope
 
   
 
  By: /s/ Edward M. Schmults
 
   
 
  Title: C.O.O.

AGREED:

By signing this letter, I acknowledge that I have read and had the opportunity
to carefully review and consider this Separation Agreement (with an attorney of
my choice if so desired); that I fully understand all of the terms in the
Separation Agreement (and in the attached exhibit); that I am competent to enter
into this Agreement; and that I voluntarily agree to each of the terms set forth
above.

     
Date: May 20, 2005
  /s/ John Roberts
    John Roberts

 